Action to recover damages for personal injuries' sustained as the result of the alleged negligence of defendant in maintaining and operating a roller skating rink, enclosed by an outer wooden barrier with diagonal braces between the baseboard and top rail. Plaintiff claimed that while skating her wrist was caught in a wedge formed by the angle between a diagonal brace and the top rail. Judgment for defendant, entered in accordance with motion of defendant at the close of the entire case to dismiss the complaint, and order denying plaintiff’s motion for a new trial on the ground of newly discovered evidence, affirmed, with costs. (Koenigsberg v. Bronxdale Swimming Pool, Inc., 246 App. Div. 584, motion for leave to appeal denied, 270 N. Y. 674.) Hagarty, Acting P. J., Carswell and Adel, JJ., concur; Nolan, J., dissents, with the following memorandum: I dissent and vote to reverse, on the law *911and the facts, the judgment in favor of defendant, to dismiss the appeal from the order denying plaintiff’s motion for a new trial, to deny defendant’s motion to set aside the verdict and to dismiss the complaint; and further, vote to reinstate the verdict and to direct judgment on the verdict as reinstated. In my opinion a question of fact as to defendant’s negligence was presented for determination by the jury, and the verdict in favor of plaintiff was supported by the evidence. Sneed, J., concurs with Nolan, J! [See post, p. 977.]